Monaker Group, Inc. 10-K [mkgi-10k_022517.htm]

Exhibit 10.34 

 

JOINT VENTURE ACQUISITION AGREEMENT

 

This Joint Venture Acquisition Agreement (This “Agreement”) dated as of June 5,
2014 is made by and between NEXT 1 Interactive, Inc., a Nevada Corporate (“NEXT
1”) located at 2690 Weston Road, Weston FL 33331 and Launch 360 Media Inc., a
Nevada corporation (“launch”) located at 8115 North Circle Dr. Houston, Texas
77071.

 

Whereas, the parties agree to contribution certain assets, licenses (as defined
herein) and create a Joint Venture Acquisition, all upon the terms and subject
to the conditions hereinafter set forth.

 

Now, therefore, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows.

 

I.        Acquisition Company

 

Cherokee Black Entertainment, Inc. Through its subsidiary Company Launch 360
Media, Inc. will acquire the Home & Away channel assets including the R&R TV
name its website and Logos.

 

II.        Operating Company

 

The assets will be held in Launch 360 Media Inc. as the operating Company for
the T.V. Network Programming, T.V. shows in the United States.

 

III.     Name of Network

 

The T.V. Network will operate under the same name as R&R TV.

 

IV.     Ownership

 

Cherokee Black Entertainment, Inc. (CBE) own 90% of Launch 360 Media, Inc. NEXT
1 interactive own 10% of Launch 360 Media, Inc. Parties agree there will be no
dilution of ownership without mutual agreement during the first 180 days.
Thereafter Next 1 will be afforded a 48 hour notice period with an option to
invest on like terms on any new financings in such amounts that would avoid
dilution of its 10% ownership

 

V.     NEXT 1 Contribution of Assets 

 

1)The Website of R&R TV domain, Logos.



2)(7) Extraordinary vacation shows (subject to access from Comcast or other
parties)



3)160 Travel magazine (subject to access from Comcast or other parties)

 

Page 1 of 5 

 

 

4)1 Brad Ewart Golf Show (subject to access from Comcast or other parties)



5)The R&R TV FTP files.



6)A Multimillion Dollars tax loss carry forward (which may require sale of
shares in Home and Away Channel Ltd. – to be determined)

 

Unwinding of Next 1 Assets. In the event that Launch 360 Media, Inc. becomes
insolvent and/or discontinues to operate as a Network than Next 1 will have the
right to have its assets under Section V returned free and clear of encumbrances
upon giving Launch 10 day notice and the return of its share ownership in Launch
360 Media, Inc.

 

 

VI.     NEXT 1 Would Received 

 

1)10% ownership of Launch 360 Media, Inc.

2)10% of net income before taxes paid out (Quarterly).

3)Ability to market its projects like real estate and travel products via
commercial time and programing air time in the United States and the Caribbean
and all platforms that R&R TV is carried for up to 1 hour per day (if requested)
with such times being equally distributed over a 24 hour programing clock.

4)Have a Board seat for representation on the Board of Launch 360 Media.



 

VII.     Cherokee Black Contributions 

 

1)Rebuild the R&R TV Brand and Network in the United States.

2)Re-establish the R&R TV affiliates in the United States.

3)lntergrate R&R TV Network with the major cable carriers in the United States
(Comcast, AT&T, Verizon, Cablevision etc.) under their minority program.

4)Have R&R TV on their Caribbean platform within (90) ninety days of signing
this agreement.

5)Acquire a server that will have all programs that will be owned by Launch,
License or barter display R&R TV Logo on air.

6)Pay all expenses for new programs, shows, licenses fees, broaden, internet
cost, satellite cost, playback, administrated cost etc.

7)After 36-48 months Launch 360 Media, Inc. will seek to go public through NEXT
1 Interactive, Inc. or alternate public vehicle (as determined by CBE and Next
1).





8)CBE and Launch will be granted the sole and exclusive rights to run the day –
to – day operations of the R&R TV revised Network. Includes but not limited to
all contractual issues, financial, negotiations with affiliates, investors,
strategies partners, and potential alliances of any sort.



  

Page 2 of 5 

 

 

9)CBE and Launch agrees to promote and to extend R&R TV and its associated
companies and NEXT 1 banner advertisements on all its websites and other means
of effectively creating and insuring desirable brand awareness specific elements
to be finalized upon affiliation.

 

10)Commencing immediately upon affiliation, CBE will inquire, negotiate and use
best efforts to acquire new and if possible, first run programming to the US
market. It is further agreed by both parties that as stipulated (via cable,
satellite, telephone companies. Internet, and alternative sources including but
not limited to VOD) any and all existing R&R TV programming content owned and/
or licensed by NEXT 1.

 

VIII.     Past Financial Obligations

 

a)It is agreed that CBE and Launch is personally and corporately indemnified
from any outstanding debt, liability, pay of any form, future legal issues prior
to the formation of this Joint Venture Acquisition, past or present salaries
owed or to any NEXT 1 or R&R TV employee, board members remuneration, etc. and
that NEXT 1 or R&R TV are personally and corporately indemnified from any
outstanding debt, liability, pay of any form, future legal issues prior to the
formation of CBE and Launch in the forming of this Joint Venture Acquisition



 

b)CBE and launch is only acquiring the assets outline in V.



 

c)It is mutually agreed that it is not the responsibility of CBE and Launch to
employ any existing member of NEXT 1 or associated entity nor can NEXT 1 or any
of its representatives, members, agent’s board members, etc. approach or offer
in any way any form of financial inducement to secure the services of (full time
or consultancy) or attempt to secure any information other than through proper
channels.

 

IX.     Representation of Warranties

 

Each party hereby represent and warrants to the other that he/she or it has the
full power, rights and authority to enter into and fulfill the obligations
agreement, such third party has previously agreed to the entry by the party into
this agreement under this agreement. Each party hereby also represent and
warrants that he/she or it is not current subject to any third agreement which
would have the effect of prohibiting the party’s ability to enter into this
agreement or in the event that the party is subject to a third party.

 



Page 3 of 5 

 



 

X.     Modification and Waiver

 

This Agreement constitutes the entire agreement between the parties. All proper
contemporaneous agreement, representation, negotiations, and understandings of
the parties, whether oral or written, are hereby superseded and merge herein.

 

No addition modification of or waiver of any term or provision of this Agreement
shall be effective unless set forth in writing and signed by all the Parties.

 

XI.     Notices

 

Any notices or other communications required to be give by one Party to another
shall he transmitted by email, fax, followed by hard copy delivered by mail or
overnight courier, post prepared, to the Parties at their respective addresses,
and fax number, as they appear in the signatories below, or as amended by the
notice to the other Parties.

 

XII.     Applicable Law

 

This Agreement shall be governed by the laws of the State of Texas.

 

XIII.     Counterparts

 

This agreement may be executed in any number of counterparts, each which shall
be deemed an original, and which taken together, shall constitute one and the
same agreement. Executed email or facsimile copies shall have the same force and
effect as signed originals. At the written request of one Party, the Parties
agree to execute hard copy originals.

  

XIV.     Assignment 

 

CBE and Launch shall have the right to assign this agreement (only) to any
corporation or another entity which is controlled by CBE or Launch with the
approval of Next 1 (such approval not to be unreasonably withheld). 

 

XV.     Indemnity

 

Each party hereby indemnifies and holds the other party harmless against any and
all losses and damages (including reasonable legal fees) arising out of any
claim in respect of any breach of a representation, warranty, condition or
promise in the Agreement, as determined by a final settlement agreement between
the parties to such threatened or actual litigation (such settlement to be
subject to the party’s prior approval, acting reasonably) or in judgment for
which all appeals have been exhausted or forfeited (because of time limitation
expiry), as made by a court of competent jurisdiction.

 

Page 4 of 5 

 



 



XVI.      Authority



 

The individuals executing this Agreement on behalf of their respective entitles
by execution hereof represent and warrant that they do so with full legal
authority.

  

IN WITNESS WHEREOF, the Parties hereof have executed this Agreement on the day
and year first written above. Each party hereof has read the foregoing and
certifies that Each understands the terms of this Agreement.

  



LAUNCH 360 MEDIA, INC.   NEXT 1 Interactive, INC.

 

By: (-s- Jimmie D. Whesler) [mkgi004.jpg]   By:  (B . Kerby) [mkgi005.jpg]

 

Name: Jimmie D. Wheeler   Name: B. Kerby

 

Title: CEO   Title: CEO

 

Address: 8115 N. Circle DR.   Address: 2690 Weston Red           Houston, TX,
77071   Weston FL. 33331

 

Page 5 of 5 

 



